DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 04/01/2021. 

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 16, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim, 
wherein the magnetic sensor has at least one further magneto-sensitive sensor element, which, viewed from the value document transported past, is arranged behind the measuring sensor row and has a greater distance from the transport plane of the value document than the measuring sensor elements,
detecting measuring signals of the value document by the measuring sensor elements at plurality of measuring points of the value document, which is arranged on the value document along a measuring line transversely to the transport direction,
detecting a correction signal by at least one of the further sensor elements at at least one correction measuring point of the value document,

checking magnetic properties of the value document on the basis of the corrected measuring signals of a plurality of measuring points.

With respect to independent claim 27, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claim,
at least one further magneto-sensitive sensor element which, with reference to the value document transported past, is arranged behind the measuring sensor row and
is arranged along a line parallel to the measuring sensor elements and has a greater distance from the transport plane of the value document than the measuring sensor elements,
wherein a control device adapted to control the measuring sensor row that the measuring sensor elements detect measuring signals of the value document at a plurality of measuring points of the value document, said measuring points being arranged on the value document along a measuring line transversely to the transport direction, and to control the at least one further sensor element that it detects at least one correction signal at at least one correction measuring point of the value document,
an evaluation device adapted to correct the measuring signals detected at the measuring points of the value document with the aid of the correction signal detected at the at least one correction measuring point of the value document, thereby to eliminate the distance dependence of the measuring signals and to check the magnetic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/APRIL A TAYLOR/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887